FILED
                            NOT FOR PUBLICATION
                                                                              MAR 14 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JESUS CIRINO JIMENEZ,                            No.   20-72537

              Petitioner,                        Agency No. A075-304-442

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 10, 2022**
                             San Francisco, California

Before: WALLACE, S.R. THOMAS, and McKEOWN, Circuit Judges.

      Jesus Jimenez, a native and citizen of Mexico, petitions for review of a

Board of Immigration Appeals (“BIA”) order affirming an Immigration Judge’s

(“IJ”) denial of his applications for asylum, withholding of removal, and relief


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

meaning “we must uphold the agency determination unless the evidence compels a

contrary conclusion.” Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir.

2019). Questions of law are reviewed de novo. Madrigal v. Holder, 716 F.3d 499,

503 (9th Cir. 2013). Where, as here, the BIA appears to have conducted a de novo

review of the record and the law, our review is generally limited to the BIA’s own

decision, except to the extent its decision incorporates the IJ’s reasoning. Guerra

v. Barr, 974 F.3d 909, 911 (9th Cir. 2020). Thus, we may not base our decision on

any reasons the BIA itself has not provided. Budiono v. Lynch, 837 F.3d 1042,

1046 (9th Cir. 2016).

      We grant in part and deny in part the petition for review and remand to the

BIA for further proceedings consistent with this disposition.

                                          I

      We deny Jimenez’s petition to the extent it claims eligibility for asylum and

withholding of removal based on his membership in the particular social groups

(“PSGs”) of “honest police officers” or “former police officers.” Even assuming

that both of these PSGs are cognizable, substantial evidence supports the BIA’s

finding that Jimenez’s membership in them is not “a reason” for any harm he


                                          2
previously suffered or might face in the future.1 Rather, Jimenez’s own testimony

indicates that the various threats and acts of violence against him were motivated

purely by personal retribution for arrests and investigations he carried out as a

member of the Oaxaca state police force. See Grava v. INS, 205 F.3d 1177, 1181

n.3 (9th Cir. 2000) (holding “[p]urely personal retribution is, of course, not

persecution on account of” a protected ground); Ayala v. Holder, 640 F.3d 1095,

1097 (9th Cir. 2011) (per curiam) (identifying no nexus to a protected ground

where the record showed the petitioner was harmed for arresting a particular

individual). Although scattered references in the record to recent acts of violence

against police in Mexico might imply some additional motive, the record does not

compel deviation from the BIA’s conclusion that Jimenez was targeted based on

revenge alone. See Duran-Rodriguez, 918 F.3d at 1028.

      Substantial evidence also supports the BIA’s finding that Jimenez was not

and will not be persecuted by criminals or their associates on account of his anti-

corruption political opinion. The record does not show how these individuals

could have even known of Jimenez’s political opinion, much less that their acts of




      1
        Because Jimenez filed his initial asylum application before May 11, 2005,
we analyze it under the pre-REAL ID Act standards. See Sinha v. Holder, 564
F.3d 1015, 1021 n.3 (9th Cir. 2009).
                                           3
persecution were motivated by it. Thus, the BIA did not err in finding that Jimenez

also was not eligible for asylum or withholding on this basis.

                                           II

      However, the BIA erred in failing to address Jimenez’s claim that he was

also persecuted by his police colleagues on account of his political opinion.

Specifically, Jimenez contends that he was threatened by superiors and his work

was “impact[ed]” because he resisted participation in their corrupt acts. From its

decision, it is difficult to say whether the BIA recognized that Jimenez had raised

such a past persecution claim at all. To the extent that the BIA’s decision does

address this claim, it merely implies that an active duty police officer cannot claim

asylum on the ground that he was persecuted for expressing a political opinion.

But that is incorrect as a matter of law. See Grava, 205 F.3d at 1181–82

(recognizing that a police officer’s exposure of his colleagues’ and commanders’

corrupt practices and his resulting persecution can qualify him for asylum). Thus,

we have no choice but to remand to the BIA. On remand, the BIA should also

revisit its withholding of removal and well-founded fear determinations, insofar as

its reconsideration of this past persecution claim requires it.




                                           4
                                          III

      We deny Jimenez’s petition for review as to the BIA’s dismissal of his CAT

claim. Substantial evidence supports the BIA’s determination that he is not more

likely than not to be tortured if returned to Mexico, given that Jimenez did not

prove he has been tortured in the past; the evidence suggests he could relocate

within Mexico to avoid future harm; and the country conditions reports do not

reflect a threat of violence particularized to Jimenez. See Barajas-Romero v.

Lynch, 846 F.3d 351, 361 & n.38 (9th Cir. 2017). The agency also did not commit

legal error in denying Jimenez CAT relief. The IJ faithfully summarized the

country conditions reports and explicitly stated that it had reviewed and considered

all of the evidence in the record.2 Additionally, the parties agreed that the legal

conclusions in an affidavit prepared by Jimenez’s expert would receive only the

weight of lay testimony. Under these circumstances, the agency discharged its

duty to consider all relevant evidence in the record. See Cole v. Holder, 659 F.3d

762, 771–72 (9th Cir. 2011).

      PETITION GRANTED IN PART, DENIED IN PART, REMANDED.
      Each party shall bear its own costs.



      2
        We may look to the IJ’s discussion of Jimenez’s CAT claim because the
BIA explicitly referenced and agreed with this portion of the IJ’s decision. See
Szonyi v. Barr, 942 F.3d 874, 897 (9th Cir. 2019).
                                           5